On Petition for a Rehearing.
Elliott, J.
We have again carefully examined the evidence in this case and can find no reason for departing from our former opinion.
The burden is on the plaintiff in all cases' of this character to prove that the animals entered at a point where the railroad company was bound to fence, and that at that point there was no fence. It is the place of entry that controls. As said in Wabash, etc., R. W. Co. v. Tretts, 96 Ind. 450: “ The place of entry is the material question.” This is the ruling in many cases. Fort Wayne, eta., R. R. Co. v. Herbold, 99 Ind. 91; Lake Erie, etc., R. W. Co. v. Kneadle, 94 Ind. 454; Louisville, etc., R. W. Co. v. Quade, 91 Ind. 295; Louisville, etc., R. W. Co. v. Overman, 88 Ind. 115; Jeffersonville, etc., R. W. Co. v. Lyon, 72 Ind. 107; Toledo, etc., R. R. Co. v. Howell, 38 Ind. 447. These cases declare that if the place where the animals entered was one which the railroad company was bound to fence, and the place was not fenced, the company is liable, although the place where the animals were killed was securely fenced, but, if the animals entered at a point where the railroad company was not bound to fence, the company is not liable, although the animals were killed at a place where there was no fence. The evidence before us brings the case within this firmly settled rule, for it shows that the animals went upon the railroad at a place where the company was not bound to fence. There is no evidence that the railroad company undertook to maintain gates for the convenience of the appellee, and it plainly appears’that it *599was through the gates maintained by him for his own convenience that the animals entered upon the track.
Petition overruled.
Filed Nov. 4, 1885.